CAMPBELL, Acting Chief Judge.
Appellant, a juvenile, challenges his sentencing as an adult. He maintains that the court’s failure to comply with section 39.059(8), Florida Statutes (1995), which requires the court to put into writing any decision to sentence a juvenile as an adult, requires reversal of his sentence. While the state concedes, and we agree, that a written order is required under Brown v. State, 692 *600So.2d 987 (Fla. 5th DCA 1997), no new sentencing hearing is required. See Culliver v. State, 693 So.2d 1152 (Fla. 1st DCA 1997).
Accordingly, we vacate appellant’s sentence and remand for the trial court to issue a nunc pro tunc written order. We observe that appellant need not be present for the ministerial function of entering a written order that conforms to the judge’s oral pronouncement. See Culliver.
THREADGILL and QUINCE, JJ., concur.